       Case 3:20-cr-00308-JLS Document 63 Filed 03/17/21 PageID.135 Page 1 of 1



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8                             (HON. JANIS L. SAMMARTINO)
 9   UNITED STATES OF AMERICA,         )          CASE NO. 20cr0308-JLS
                                       )
10         Plaintiff,                  )
                                       )
11 v.                                  )          ORDER CONTINUING
   LUIS ALBERTO              CASILLAS- )          MOTION HEARING/TRIAL
12 VAZQUEZ                             )          SETTING
                                       )
13         Defendant.                  )
                                       )
14
15
16         Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED that
17   the MOTION HEARING/TRIAL SETTING DATE be continued from March 19, 2021 at
18   1:30 p.m. to April 23, 2021, at 1:30 p.m.
19         IT IS FURTHER ORDERED that time is excluded in the interest of justice.
20
           SO ORDERED.
21
22   DATED: March 17, 2021
23                                               Honorable Janis L. Sammartino
                                                 United States District Judge
24
25
26
27
28



                                                                         20cr0308-JLS
